UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 14-CR-00731

IVAN COLLADO,

                 Defendant.

-------------------------------------------------------x

PATRICIA VILLALBA,

                 Interested Party.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 Before the Court is a joint motion by Defendant Ivan Collado and Interested Party

Patricia Villalba for the return of money seized incident to the execution of a search warrant at

the parties’ apartment. (Docket Entry No. 131, the “Motion.”) The Motion requests the return of

$13,524.00 seized from the residence of Mr. Collado and Ms. Villalba or, alternatively,

confirmation that a portion of the funds has been applied to satisfy “restitution” in the amount of

$11,500.00 and return of the balance of the funds. For the following reasons, the Motion is

denied without prejudice insofar as it is brought by Ms. Villalba.


                                                 BACKGROUND
                 The pertinent, undisputed facts of this case, which are drawn from the Motion

unless otherwise noted, are summarized as follows. During the summer of 2014, federal agents

seized $13,524.00 while executing a search warrant at the apartment Defendant Ivan Collado



COLLADO - ORD RE RULE 41(G) MOTION.DOCX                    VERSION JANUARY 16, 2020                 1
shared with Patricia Villalba in Briarwood, New York. (Motion at 2.) On December 15, 2016,

after pleading guilty to violating 18 U.S.C. section 1951 by conspiring to commit a Hobbs Act

robbery, Mr. Collado was sentenced principally to 121 months of imprisonment and was ordered

to “forfeit to the United States $13,524.00,” which “represent[ed] the proceeds of the defendant’s

criminal activity.” (Judgment, Docket Entry No. 69 at 6.) The Court’s judgment further

provided that “[t]he $13,524.00 . . . seized by law enforcement on or about July 21, 2014 shall be

credited against the defendant’s forfeiture obligation.” (Id.) Mr. Collado consented to the entry

of a Preliminary Order of Forfeiture as to Specific Property/Money Judgment, which became

final as to him when the Court entered it on December 15, 2016. (Id.; Docket Entry No. 68 at 2.)

During the December 15, 2016, sentencing hearing, Mr. Collado’s counsel, Edward Sapone,

sought reassurance that Ms. Villalba, whom counsel described as Mr. Collado’s fiancée, would

not be precluded from making a claim to the $13,524.00. The Government’s counsel confirmed

this understanding, and undertook to reach out to Ms. Villalba, through Mr. Sapone if necessary.

Mr. Sapone stated that he would “take [Government counsel] up on his offer.” (Sentencing Tr.,

Docket Entry No. 70 at 12-13.)

               On March 1, 2017, with Mr. Sapone’s consent, the Court entered a separate Order

of Restitution, which required Mr. Collado to “pay restitution in the total amount of $11,500 to

the victims of [the Hobbs Act robbery conspiracy].” (Docket Entry No. 76 at 1.) This Order of

Restitution imposed a financial obligation separate from his forfeiture obligation. In other

words, Mr. Collado is required both to forfeit $13,524.00 and to pay $11,500.00 in restitution;

Mr. Collado’s total financial obligation is $25,124.00, including the $100.00 special assessment.

The separate nature of the forfeiture and restitution obligations is made clear in the two amended

judgments filed following the entry of the Order of Restitution. Each provides for forfeiture of




COLLADO - ORD RE RULE 41(G) MOTION.DOCX          VERSION JANUARY 16, 2020                           2
$13,524.00, with the seized funds to be applied against that obligation, and for the payment of

the $11,500.00 restitution obligation in installments. (Docket Entry Nos. 78, 126.)

               During the summer of 2017, after personnel at Mr. Collado’s place of

confinement apparently began to arrange to debit Mr. Collado’s commissary account for

payments toward his restitution obligation, Ms. Villalba inquired through Mr. Sapone’s office as

to the application of the seized money to the “restitution,” asking for a receipt for what she

believed was a prior credit. (Motion, Ex. A.) On October 25, 2017, a lawyer in Mr. Sapone’s

office forwarded to Ms. Villalba an October 25, 2017, email from Assistant United States

Attorney Andrew Adams, stating that “we’re following through on a final order of forfeiture,

which will allow us to request restoration if appropriate.” (Motion, Ex. A at 10.) Mr. Sapone’s

office had earlier provided the United States Attorney’s Office with Ms. Villalba’s name and

telephone number. (Id.)

               On June 27, 2018, the Government filed a Declaration of Publication,

documenting the publication of a notice of the forfeiture on an official government website for at

least 30 days, beginning March 30, 2018. The notice accompanying the certificate referred

specifically to the seized $13,524.00, explained procedures for making an “ancillary petition” to

claim the money, and also included information regarding the ability to file a petition requesting

that the Government “remit” or “mitigate” a forfeiture, including a reference to information

available at https://www.forfeiture.gov/FilingPetition.htm. (Docket Entry No. 116.)

               Ms. Villalba did not file an ancillary proceeding or otherwise object to the

Preliminary Order of Forfeiture.

               The Government requested, and the Court entered on July 2, 2018, a Final Order

of Forfeiture granting the Government title to the $13,524.00. Based on the Government’s




COLLADO - ORD RE RULE 41(G) MOTION.DOCX           VERSION JANUARY 16, 2020                           3
representations, the Order recited that notice of the proposed forfeiture had been given to Mr.

Sapone on or about January 18, 2017, and thereafter by internet publication, that Mr. Collado

was the only person or entity known by the Government to have a potential interest in the seized

money, and that no petitions contesting the proposed forfeiture had been filed within the relevant

statutory period. (Docket Entry No. 118.)

               According to the Court’s records, the $13,524.00 has been forfeited to cover Mr.

Collado’s forfeiture obligation, and Mr. Collado still has outstanding all or part of his separate

$11,500.00 restitution obligation, which is to be paid in installments. The restitution obligation

is “joint and several” with his co-defendant Harold Mena, so that it will be satisfied when the

payments by one or both defendants total $11,500.00.

               On August 2, 2019, more than one year after the Government published its Notice

of Forfeiture, Mr. Collado and Ms. Villalba moved for the return of personal property pursuant to

Rule 41(g). (Docket Entry No. 131.)

                                            DISCUSSION
               Rule 41(g) of the Federal Rules of Criminal Procedure provides that “[a] person

aggrieved by an unlawful search and seizure of property or by the deprivation of property may

move for the property’s return.” Fed. R. Crim. P. 41(g). Ms. Villalba asserts that the $13,524.00

seized from her apartment is her “lawfully obtained savings,” of which she is the rightful owner.

Ms. Villalba seeks “the return of her unlawfully seized funds” or, alternatively, “an amended

judgment to issue to reflect satisfaction of [Mr. Collado’s] restitution and special assessment

fee.” (Docket Entry No. 131 at 2, 5.)

               Although this Motion is brought “jointly,” Mr. Collado makes no argument as to

why he is entitled to return of the seized property. Because Mr. Collado does not proffer any

facts indicating that he has standing to assert Ms. Villalba’s alleged property rights, see United


COLLADO - ORD RE RULE 41(G) MOTION.DOCX           VERSION JANUARY 16, 2020                           4
States v. Amiel, 995 F.2d 367, 371 (2d Cir. 1993) (“[o]nly those with legitimate possessory

interests have standing to challenge forfeitures”), and because Mr. Collado did not appeal from

the forfeiture order, Fed. R. Crim. P. 32.2(b)(4)(C), Mr. Collado has no basis upon which to

move for return of the seized money. Therefore, the Motion is denied as to Mr. Collado.

               The Motion must be also denied as to Ms. Villalba. Rule 41(g) provides that a

motion for the return of seized property “must be filed in the district where the property was

seized.” Fed. R. Crim. P. 41(g). The property at issue was seized at Ms. Villalba’s apartment in

Briarwood, New York, which is located in the Eastern District of New York. 28 U.S.C.

§ 112(c). Thus, the Rule 41(g) motion cannot be maintained in the Southern District of New

York and must be denied for improper venue. See Elfand v. United States, 161 F. App’x 150,

151 (2d Cir. 2006) (transferring forfeiture proceeding to district where property was seized); see

also Rogers v. United States, Case No. 10 Civ. 1247 (NRB), 2010 WL 4968184, at *1 (S.D.N.Y.

Nov. 30, 2010) (dismissing action for improper venue where property at issue was seized in

Colorado).

                                           CONCLUSION

               The Motion, insofar as it is brought by Ms. Villalba, is denied. The denial of the

Motion is without prejudice to her filing of a petition for remission with the Department of

Justice, and/or further proper motion practice in an appropriate federal court. Because a final

judgment of forfeiture has already been entered, Ms. Villalba is hereby encouraged to seek legal

advice concerning any rights she may have to contest that order. In this regard, Ms. Villalba’s

attention is directed to the information regarding a legal assistance clinic that may be found on

this Court’s website at https://nysd.uscourts.gov/attorney/legal-assistance.

               The Motion is denied for lack of standing insofar as it is brought by Mr. Collado.




COLLADO - ORD RE RULE 41(G) MOTION.DOCX           VERSION JANUARY 16, 2020                           5
               This Memorandum Order resolves docket entry no. 131.


       SO ORDERED.


Dated: New York, New York
       January 16, 2020



                                                        /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                        United States District Judge


Copies Mailed To:

Mr. Ivan Collado
No. 71344-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

Ms. Patricia Villalba
140-72 Burden Cresent, Apartment 2
Briarwood, NY 11435




COLLADO - ORD RE RULE 41(G) MOTION.DOCX       VERSION JANUARY 16, 2020                 6
